--------------------------------------------------------------------------------

Exhibit 10.25





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Securities Purchase Agreement


By and Among


Cicero, Inc.,


And


The Purchasers Listed On Schedule I




Dated As Of FEBRUARY 26, 2007

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.25




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of February
26, 2007, by and among CICERO, INC., a Delaware corporation (the “Company”), and
the various purchasers listed on Schedule I hereto (each referred to herein as a
“Purchaser” and, collectively, the "Purchasers").


WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 under Regulation D as promulgated by the United States Securities
and Exchange Commission (the “Commission”) under Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchasers, and the Purchasers desire
to acquire from the Company, shares of common stock of the Company, par value
$.001 per share (the “Common Stock”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form of Exhibit B attached hereto (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements hereinafter, the Company and the Purchasers hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




ARTICLE I.


PURCHASE AND SALE


1.1           Purchase and Sale.


On the Closing Date (as defined below), subject to the terms and conditions set
forth herein, the Company shall issue and sell to each Purchaser and each
Purchaser, severally and not jointly, shall purchase from the Company the shares
of Common Stock as set forth on Schedule I (the "Shares").  The aggregate
purchase price for the Shares  purchased by the Purchasers shall be $500,000.


1.2           Closing.


a.           The Closing.  The closing (the “Closing”) of the purchase and sale
of the Common Stock  shall take place at the offices of the Company, 8000
Regency Parkway, Suite 542, Cary, North Carolina 27518, immediately following
the execution hereof or such later date or different location as the parties
shall agree, but in no event prior to the date that the conditions set forth in
Section 4.1 have been satisfied or waived by the appropriate party (such date of
the Closing, the “Closing Date”).  At the Closing:
 
(i)           Each Purchaser shall deliver to the Company (1) this Agreement,
duly executed by such Purchaser, (2) the Registration Rights Agreement, duly
executed by such Purchaser and (3) its portion of the purchase price as set
forth next to its name on Schedule I in United States dollars in immediately
available funds to an account or accounts designated in writing by the Company;
and


(ii)          The Company shall deliver to each Purchaser (1) this Agreement,
duly executed by the Company, (2) the Registration Rights Agreement, duly
executed by the Company, and (3)  a certificate evidencing the number of shares
of Common Stock purchased by such Purchaser as set forth on Schedule I hereto,
registered in the name of such Purchaser.




ARTICLE II.


REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of the Company.  The Company
represents and warrants to each of the Purchasers that the statements contained
in this Section 2.1 are true, correct and complete as of the date hereof, and
will be true correct and complete as of the Closing Date (unless specifically
made as of another date), except as specified to the contrary in the
corresponding paragraph of the disclosure schedule prepared by the Company
accompanying this Agreement (the "Company Disclosure Schedules"):

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




a.           Organization and Qualification.  The Company duly incorporated,
validly existing and in good standing under the laws of Delaware, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this Agreement or the Transaction Documents
(as defined in Section 2.1(b)) or any of the transactions contemplated hereby or
thereby, (y) have or result in a material adverse effect on the results of
operations, assets, or financial condition of the Company, taken as a whole or
(z) impair the Company’s ability to perform fully on a timely basis its
obligations under any Transaction Document (any of (x), (y) or (z), being a
“Material Adverse Effect”).  The Company has made available to the Purchaser
true and correct copies of the Company's Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company's Bylaws, as in effect on the date hereof (the
“Bylaws”).


b.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Registration Rights Agreement
(collectively, the “Transaction Documents”), and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of
this Agreement and the Transaction Documents by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action by the Company.  Each of this
Agreement and the Transaction Documents has been duly executed by the Company
and when delivered in accordance with the terms hereof will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application and
except that rights to indemnification and contribution may be limited by Federal
or state securities laws or public policy relating thereto.


c.           Capitalization.  As of the date hereof, the authorized capital
stock of the Company is as set forth in Schedule 2.1(c).  All of such
outstanding shares of capital stock have been, or upon issuance will be, validly
authorized and issued, fully paid and nonassessable. No securities of the
Company are entitled to preemptive or similar rights, and no Person (as
hereinafter defined) has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Shares and those outstanding warrants as identified in Schedule
2.1(c), there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock.  The issue and sale of the Shares  will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




d.           Authorization and Validity; Issuance of Shares. The Shares are and
will at all times hereafter continue to be duly authorized and reserved for
issuance and, when issued and paid for in accordance with this Agreement and the
Transaction Documents, will be validly issued, fully paid and non-assessable,
free and clear of all liens.


e.           No Conflicts.  The execution, delivery and performance of this
Agreement and each of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or violate any provision of the
Certificate of Incorporation, Bylaws or other organizational documents of the
Company, (ii) subject to obtaining the consents referred to in Section 2.1(f),
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument (evidencing a Company debt or
otherwise) to which the Company is a party or by which any property or asset of
the Company is bound or affected, except where such conflict or violation has
not resulted or would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including Federal and state securities laws and regulations and the
rules and regulations of the principal market or exchange on which the Common
Stock is traded or listed), or by which any material property or asset of the
Company is bound, except where such conflict has not resulted or would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.


f.           Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority, regulatory or self regulatory agency, or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement or the Transaction Documents, other than (i) the filing of a
registration statement with the Commission, which shall be filed in accordance
with and in the time periods set forth in the Registration Rights Agreement,
(ii) the application(s) or any letter(s) acceptable to the Nasdaq National
Market (“Nasdaq”) for the listing of the Common Stock with Nasdaq (and with any
other national securities exchange or market on which the Common Stock is then
listed), and (iii) any filings, notices or registrations under applicable
Federal or state securities laws (together with the consents, waivers,
authorizations, orders, notices and filings referred to on Schedule 2.1(f), the
“Required Approvals”), except where failure to do so has not resulted or would
not reasonably result, individually, or in the aggregate, in a Material Adverse
Effect. “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.


g.           Litigation; Proceedings. Except as specifically set forth on
Schedule 2.1(g) or in the SEC Documents (as hereinafter defined), there is no
action, suit, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its subsidiaries or any of their respective properties before or by any
court, governmental or administrative agency or regulatory authority (Federal,
state, county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Transaction Documents or (ii) would reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.  Neither the
Company nor any subsidiary, nor, to the knowledge of the Company, any officer
thereof, is or has been, nor, to the knowledge of the Company, any director
thereof is or has been for the last three years, the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and, to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director that was a director of the Company at any time during the last three
years or officer of the Company.  The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any subsidiary under the Exchange Act or the Securities Act.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




h.           No Default or Violation. The Company (i) is not in default under or
in violation of any indenture, loan or other credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound and which is required to be included as an exhibit to any
SEC Document (as defined in Section 2.1(j)) or will be required to be included
as an exhibit to the Company’s next filing under either the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) is
not in violation of any order of any court, arbitrator or governmental body
applicable to it, (iii) is  not in violation of any statute, rule or regulation
of any governmental authority to which it is subject, (iv) is not in default
under or in violation of its Certificate of Incorporation, Bylaws or other
organizational documents, respectively in the case of (i), (ii) and (iii),
except where such violations have not resulted or would not reasonably result,
individually or in the aggregate, in a Material Adverse Effect.


i.           Private Offering.  The Company and all Persons acting on its behalf
have not made, directly or indirectly, and will not make, offers or sales of any
securities or solicited any offers to buy any security under circumstances that
would require registration of the Common Stock  or the issuance of such
securities under the Securities Act. Subject to the accuracy and completeness of
the representations and warranties of the Purchasers contained in Section 2.2,
the offer, sale and issuance by the Company to the Purchasers  of the Common
Stock and  is exempt from the registration requirements of the Securities Act.


j.           SEC Documents; Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(g) of the Exchange Act.  Since
December 31, 2000, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it, with the Commission,
pursuant to Section 13, 14 or 15(d) of the Exchange Act (the foregoing materials
and all exhibits included therein and financial statements and schedules thereto
and documents (other than exhibits to such documents) incorporated by reference
therein being collectively referred to herein as the “SEC Documents”), on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Documents prior to the expiration of any such extension.  As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved ("GAAP"), except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




k.           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Documents, except as specifically disclosed
in the SEC Documents, (i) there has been no event, occurrence or development
that has had or that could result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company's financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.


l.           Patents and Trademarks.  The Company and its subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Documents and which the failure to
so have could have, or reasonably be expected to result in, a Material Adverse
Effect (collectively, the "Intellectual Property Rights").  Neither the Company
nor any subsidiary has received a written notice that the Intellectual Property
Rights used by the Company or any subsidiary violates or infringes upon the
rights of any Person which if determined adversely to the Company would,
individually or in the aggregate have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.


m.           Transactions With Affiliates and Employees.  Except as set forth in
SEC Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




n.           Solvency.  Except as set forth in the SEC Documents, based on the
financial condition of the Company as of the Closing Date, (i) the Company's
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company's
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


o.           Listing and Maintenance Requirements.  The Company has not, in the
two years preceding the date hereof, received notice (written or oral) from
any  exchange or market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such exchange or market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.  The issuance and
sale of the Shares  hereunder does not contravene the rules and regulations of
the Nasdaq OTC Market and no approval of the shareholders of the Company is
required for the Company to issue and deliver to the Purchasers the number of
Shares contemplated by this Agreement.


p.           Registration Rights.  The Company has not granted or agreed to
grant to any Person any rights (including "piggy-back" registration rights) to
have any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied except as noted on the
Disclosure Schedules.


q.           Broker’s Fees.  No fees or commissions or similar payments with
respect to the transactions contemplated by this Agreement or the Transaction
Documents have been paid or will be payable by the Company to any third party
broker, financial advisor, finder, investment banker, or bank.  The Purchaser
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 2.1(q) that may be due in connection with the transactions contemplated
by this Agreement and the Transaction Documents.


2.2           Representations and Warranties of the Purchasers.  Each of the
Purchasers, severally and not jointly, hereby represents and warrants to the
Company as follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




a.           Organization; Authority.  Such Purchaser, as applicable, is a
corporation or a limited liability company or limited partnership duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with the requisite power and authority, corporate or
otherwise, to enter into and to consummate the transactions contemplated hereby
and by this Agreement and the Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The purchase by such Purchaser, as
applicable, of the shares of Common Stock  hereunder has been duly authorized by
all necessary action on the part of such Purchaser.  Each of this Agreement and
the Transaction Documents has been duly executed and delivered by each Purchaser
and constitutes the valid and legally binding obligation of each Purchaser,
enforceable against such Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity and except that rights to
indemnification and contribution may be limited by Federal or state securities
laws or public policy relating thereto.


b.           Investment Intent.  Such Purchaser is acquiring the shares of
Common Stock  for its own account and not with a present view to or for
distributing or reselling the shares of Common Stock or any part thereof or
interest therein in violation of the Securities Act. Nothing contained herein
shall be deemed a representation or warranty by such Purchaser to hold the
Shares  for any period of time.  Such Purchaser is acquiring the
Shares  hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.


c.           Purchaser Status.  At the time such Purchaser was offered the
Common Stock, and at the Closing Date, (i) it was and will be an “accredited
investor” as defined in Rule 501 under the Securities Act and (ii) such
Purchaser, either alone or together with its representatives, had and will have
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Common Stock. Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act.


d.           Reliance.  Such Purchaser understands and acknowledges that (i) the
shares of Common Stock are being offered and sold to the Purchaser without
registration under the Securities Act in a private placement that is exempt from
the registration provisions of the Securities Act under Section 4(2) of the
Securities Act or Regulation D promulgated thereunder and (ii) the availability
of such exemption depends in part on, and the Company will rely upon the
accuracy and truthfulness of, the representations set forth in this Section 2.2
and such Purchaser hereby consents to such reliance.


e.           Information.  Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Common
Stock  which have been requested by such Purchaser or its advisors.  Such
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. The Purchaser understands that its investment in the
Common Stock  involves a significant degree of risk. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser's right
to rely on the truth, accuracy and completeness of the Company's representations
and warranties contained in this Agreement or the Transaction Documents.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




f.           Governmental Review.  Such Purchaser understands that no United
States Federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Common Stock.


g.           Residency.  Such Purchaser is a resident of the jurisdiction set
forth immediately beside such Purchaser’s name on Schedule I hereto.


The Company acknowledges and agrees that the Purchasers make no representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in this Section 2.2.
 
 
ARTICLE III.


OTHER AGREEMENTS


3.1           Transfer Restrictions.


a.           If any Purchaser should decide to dispose of the Common Stock held
by it, such Purchaser understands and agrees that it may do so (1) only pursuant
to an effective registration statement under the Securities Act, (2) pursuant to
an available exemption from the registration requirements of the Securities Act,
(3) to an affiliate of the Purchaser, or (4) pursuant to Rule 144 promulgated
under the Securities Act (“Rule 144”).  In connection with any transfer of any
Common Stock other than pursuant to an effective registration statement, Rule
144, to the Company or to an affiliate of the Purchasers, the Company may
require the transferor thereof to provide to the Company a written opinion of
counsel experienced in the area of United States securities laws selected by the
transferor, the form and substance of which opinion shall be customary for
opinions of counsel in comparable transactions and reasonably acceptable to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the Securities Act; provided, however, that if the
Common Stock may be sold pursuant to Rule 144(k), no written opinion of counsel
shall be required from any Purchaser if such Purchaser provides reasonable
assurances that such security can be sold pursuant to Rule
144(k).  Notwithstanding the foregoing, the Company hereby consents to and
agrees to register any transfer by any Purchaser to an affiliate of such
Purchaser, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.  Any
such transferee shall agree in writing to be bound by the terms of this
Agreement and the Transaction Documents and shall have the rights of a Purchaser
under this Agreement and the Transaction Documents.  The Company shall not
require an opinion of counsel in connection with the transfer of the shares of
Common Stock to an affiliate of a Purchaser.


b.           The Purchasers agree to the imprinting, so long as is required by
this Section 3.1(b), of the following legend on the Common Stock:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25
 
 
  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SHARES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the shares of Common Stock and if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured shares of
Common Stock to the pledgees or secured parties.  Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of the
pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser's expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party reasonably request in
connection with a pledge or transfer of the shares of Common Stock, including
the preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.


Neither the Common Stock shall contain the legend set forth above (or any other
legend) (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) if in the written opinion of counsel
to the Company experienced in the area of United States securities laws such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) or (iii) if such Common Stock may be sold pursuant to Rule
144(k).  The Company agrees that it will provide any Purchaser, upon request,
with a certificate or certificates representing shares of Common Stock free from
such legend at such time as such legend is no longer required hereunder.  If
such certificate or certificates had previously been issued with such a legend
or any other legend, the Company shall, upon request and upon the delivery of
the legended certificate(s), reissue such certificate or certificates free of
any legend. The Company agrees that following the effective date of the
registration statement meeting the requirements set forth in the Registration
Rights Agreement and covering the resale of the Shares by the Purchasers or at
such time as such legend is no longer required under this Section 3.1, it will,
no later than three Trading Days (as such term is defined in the Registration
Rights Agreement) following the delivery by a Purchaser to the Company or the
Company's transfer agent of a certificate representing Shares an issued with a
restrictive legend, deliver or cause to be delivered to such Purchaser a
certificate representing such Shares that is free from all restrictive and other
legends.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




When the Company is required to cause unlegended certificates to replace
previously issued legended certificates, if unlegended certificates are not
delivered to a Holder within three (3) Business Days of submission by that
Holder of legended certificate(s) to the Company’s transfer agent together with
a representation letter in customary form, the Company shall be liable to the
Holder for liquidated damages in an amount equal to 1.5% of the aggregate
purchase price of the securities evidenced by such certificate(s) for each
thirty (30) day period (or portion thereof) beyond such three (3) Business Days
that the unlegended certificates have not been so delivered


3.2           Stop Transfer Instruction.  The Company may not make any notation
on its records or give instructions to any transfer agent of the Company which
enlarge the restrictions on transfer set forth in Section 3.1.


3.3            Not used.


3.4           Furnishing of Information.  As long as any Purchaser owns shares
of Common Stock, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  Upon the request of any such Person, the Company shall deliver to
such Person a written certification of a duly authorized officer as to whether
it has complied with the preceding sentence. As long as any Purchaser owns
shares of Common Stock if the Company is not required to file reports pursuant
to such laws, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Shares under Rule 144.


3.5           Integration.  The Company shall not, and shall use its best
efforts to ensure that no affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the shares of Common Stock hereunder in a manner that would
require the registration under the Securities Act of the sale of the shares
Common Stock to the Purchasers, or that would be integrated with the offer or
sale of the Shares for purposes of the rules and regulations of the Nasdaq
National Market, if such integration would result in a violation of any such
rule or regulation.


3.6           Non-Public Information. Except for information regarding the
transaction contemplated by this Agreement and the Transaction Documents and the
terms and conditions hereof and thereof, the Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.  Notwithstanding anything to the contrary herein, no
Purchaser shall engage in any trading activity in the Company's securities in
violation of Regulation M of the Exchange Act.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




3.7           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the shares of Common Stock hereunder for working capital purposes. The
Company shall not use the net proceeds from the sale of the shares of Common
Stock hereunder to repay any of its short-term or long-term debt instruments


3.8           Best Efforts.  Each of the parties hereto shall use its best
efforts to satisfy each of the conditions to be satisfied by it as provided in
Article IV of this Agreement.


3.9           Subsequent Placements.


a.           From the date hereof until the Effective Date, the Company will not
directly or indirectly, offer, sell or grant any option to purchase (or announce
any offer, sale, grant or any option to purchase) any of its Common Stock or
other securities which entitle the holder thereof to receive Common Stock,
including without limitation any debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable for Common Stock.


b.          The restrictions contained in paragraph (a) of this Section shall
not apply to: (i) the granting of options, restricted stock, stock appreciation
rights or similar instruments to employees, officers, directors and consultants
of the Company pursuant to any stock option or similar plan duly adopted by the
Company or to the issuance of shares of Common Stock upon exercise of such
options or other rights, (ii) issuances of shares of Common Stock pursuant to
any acquisition by the Company of the assets or capital stock of a business
pursuant to a merger, asset sale or other business combination; (iii) issuances
of shares of Common Stock upon conversion of the Company’s Series A1 Convertible
Redeemable Preferred Stock (the “Series A1 Preferred Stock”) (as described on
Schedule 2.1(c));


ARTICLE IV.


CONDITIONS


4.1           Closing.


a.           Conditions Precedent to the Obligation of the Company to Sell the
Shares of Common Stock.  The obligation of the Company to sell the shares of
Common Stock  is subject to the satisfaction or waiver by the Company, at or
before the Closing Date, of each of the following conditions:
 
(i)           Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser in this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date;


(ii)          Performance by the Purchasers.  Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Purchaser at or before the Closing Date; and

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




(iii)         No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement or the Transaction Documents.


b.           Conditions Precedent to the Obligation of the Purchasers to
Purchase the Shares of Common Stock  at the Closing.  The obligation of each
Purchaser hereunder to acquire and pay for the shares of Common Stock  at the
Closing is subject to the satisfaction or waiver by Purchaser, at or before the
Closing Date, of each of the following conditions:


(i)           Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company set forth in this Agreement shall
be true and correct in all respects as of the date when made and as of the
Closing Date;


(ii)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or before the Closing Date;


(iii)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement and the Transaction Documents;


(iv)           Required Approvals.  All Required Approvals shall have been
obtained; and


(v)           Shares of Common Stock.  The Company shall have duly reserved the
number of shares of Common Stock  acquired by the Purchasers on the Closing
Date.




ARTICLE V.


INDEMNIFICATION


5.1           Indemnification. The Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a "Purchaser Party") harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to (a) any misrepresentation, breach
or inaccuracy, or any allegation by a third party that, if true, would
constitute a breach or inaccuracy, of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents; or (b) any cause of action, suit or claim brought or made
against such Purchaser Party and solely arising out of or solely resulting from
the execution, delivery, performance or enforcement of this Agreement or any of
the other Transaction Documents.  The Company will reimburse such Purchaser for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. Notwithstanding the
foregoing, the Company shall not be required to indemnify any the Purchaser
under the terms of this Article V with respect to any claim or violation for
which indemnification is expressly excluded under the Registration Rights
Agreement.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




ARTICLE VI.


MISCELLANEOUS


6.1           Entire Agreement.  This Agreement, together with the Exhibits and
Schedules hereto and the Transaction Documents contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters.


6.2           Notices.  Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by another, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and either shall be
delivered in person with receipt acknowledged or by registered or certified
mail, return receipt requested, postage prepaid, or by telecopy and confirmed by
telecopy answerback addressed as follows:


If to the Company:


Cicero, Inc.
8000 Regency Parkway
Cary, North Carolina 27518
Attn:                      John P. Broderick


With a Copy to:


Golenbock Eiseman, Assor Bell and Peskoe LLP
437 Madison Ave
New York, NY 10022
Attn:                      Lawrence Bell, Esq.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




If to the Purchasers: To the address set forth on the counterpart signature page
of such Purchaser or at such other address as may be substituted by notice given
as herein provided.  The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice.  Every notice, demand,
request, consent, approval, declaration or other communication hereunder shall
be deemed to have been duly given and effective on the earliest of (a) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a business day
or later than 6:30 p.m. (New York City time) on any business day, (c) the
business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. As used herein, a “business day” means
any day except Saturday, Sunday and any day which shall be a federal legal
holiday or a day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.


6.3           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by both the Company and each of the Purchasers or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.


6.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


6.5           References.  References herein to Sections are to Sections of this
Agreement, unless otherwise expressly provided.


6.6           Successors and Assigns; Assignability.  Neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or the Purchasers without the prior
written consent of the other party.  In the event that such prior written
consent is obtained and this Agreement is assigned by either party, all
covenants contained herein shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.


6.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


6.8           Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof.  Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
(each a "Proceeding") shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such Proceeding
is improper.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its attorneys fees
and other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




6.9             Survival.  The representations, warranties, agreements and
covenants contained herein shall survive following the Closing.


6.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


6.11           Not used.


6.12           Publicity. The Purchasers shall not issue any press release or
make any public disclosure regarding the transactions contemplated hereby unless
such press release or public disclosure is approved by the Company in
advance.  Notwithstanding the foregoing, each of the parties hereto may, in
documents required to be filed by it with the SEC or other regulatory bodies,
make such statements with respect to the transactions contemplated hereby as
each may be advised by counsel is legally necessary or advisable, and may make
such disclosure as it is advised by its counsel is required by law.


6.13           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




6.14           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


6.15           Replacement of Certificates. If any certificate or instrument
evidencing any shares of Common Stock is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement shares.


6.16           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement or the Transaction Documents.  The parties agree that monetary damages
may not be adequate compensation for any loss incurred by reason of any breach
of obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.


6.17           Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under this Agreement or any Transaction Document
are several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under this Agreement or any Transaction
Document.  Nothing contained herein or in any Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any the Transaction
Document.  Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.


6.18           Fees and Expenses.  Except as set forth in the Registration
Rights Agreement, and except as provided herein, each Party shall pay the fees
and expenses of its advisers, accountants and other experts.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized persons as of the
day and year first above written.



 
CICERO, INC.
             
By:
     
John P. Broderick
   
Chief Executive Officer
             
PURCHASERS:
       
[COUNTERPART SIGNATURE PAGES FOLLOW]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized persons as of the
day and year first above written.





 
PURCHASER
                      (Name of Purchaser)             
By:
       
(Signature of Purchaser(s))
           
Name:
       
(Name of Signatory if Purchaser is an Entity)
         
Title:
       
(if Purchaser is an Entity)
                   
Purchase Price:
$____________
                   
Address for Notice:
           
 
           
 
           
 
                   
With a copy to:
           
 
           
 
         
 
 
 



 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




SCHEDULE I




Name and
 
Number of Shares of Common Stock
 
Address of Purchaser
Residence
at Closing Date
Purchase Price
         
 
 
$15,000.00
C. Glen Dugdale
DE
   111,690
 
Box 4550
 
 
 
Greenville, DE 19807
 
 
   
 
 
   
 
 
 
Queequeg Partners, LP
NY
   169,898
$22,813.27
Jonathan Gallen
 
 
 
299 Park Avenue
 
 
 
New York, NY 10171
 
 
   
 
 
   
 
 
 
Ahab Partners, LP
NY
   880,000
$118,184.00
Jonathan Gallen
 
 
 
299 Park Avenue
 
 
 
New York, NY 10171
 
 
   
 
 
   
 
 
 
Ahab International, Ltd.
NY
1,120,000
$150,416.00
Jonathan Gallen
 
 
 
299 Park Avenue
 
 
 
New York, NY 10171
 
 
   
 
 
   
 
 
 
Maurice Wills
CA
   100,000
$13,430.00
27102 Woodbrook Road
 
 
 
Rancho Palos Verdes, CA 90275
 
 
   
 
 
   
 
 
 
Mark & Carolyn Landis
NJ
     74,460
$10,000.00
503 Lake Drive
 
 
 
Princeton, NJ 08540
 
 
   
 
 
   
 
 
 
Scott Lustgarten
PA
    44,676
$6,000.00
418 Hillbrook Road
 
 
 
Bryn Mawr, PA 19010
 
 
   
 
 
   
 
 
 
Bruce D. Miller
MA
   148,920
$20,000.00
P.O. Box 2306
 
   
 
Nantucket, MA 02584
 
 
   
 
 
   
 
 
 
Richard Nager
PA
     29,784
$4,000.00
44 Righters Mill Road
 
 
 
Gladwyne, PA 19035
 
 
   
 
 
   
 
 
 
Jonathan P. Robinson
PA
     37,230
$5,000.00
205 Exeter Road
 
 
 
Devon, PA 19333
 
 
   
 
 
   
 
 
 
John L. Steffens
NY
1,006,379
$135,156.73
65 East 55th Street, 33rd Floor
 
 
 
New York, NY 10022
 
 
 



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.25




EXHIBIT A




CICERO DISCLOSURE SCHEDULES


These Disclosure Schedules are being furnished by Cicero, Inc. (the “Company”),
dated as of February 22, 2007.


No reference to or disclosure of any item or matter in these Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed.  The inclusion and discussion of any document,
agreement, conflict or situation in these Disclosure Schedules is not an
admission of the effectiveness, enforceability, or interpretation of the
document, agreement, conflict or situation.


Items identified on the following Schedules are deemed disclosed for purposes of
all Schedules to which they relate.


These Disclosure Schedules do not contain Material Non-Public Information.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




Schedule 2.1 (c) Capitalization


Authorized and Outstanding Capital Stock


The Company's Certificate of Incorporation, as amended on December 29, 2006,
authorizes the Company to issue 215,000,000 shares of Common Stock, par value
$0.001 per share, of which 35,150,832 were outstanding as of close of business
on February 9, 2007 (confirmed with American Stock Transfer and Trust
Company).  An additional 1,763,476 shares of Common Stock are reserved for
issuance upon the conversion of the Series A1 Preferred Stock.  An additional
324,067 shares of Common Stock are reserved for issuance upon the exercise of
the warrants described below.


The Company's Certificate of Incorporation authorizes it to issue 10,000,000
shares of Preferred Stock, par value $0.001 per share.  Of the authorized
Preferred Stock, the following series have been issued:


1,763 shares have been designated Series A1 Convertible Redeemable Preferred
Stock, all of which were issued January 2007, and all of which are currently
outstanding;




Preemptive Rights


None.


Stock Options


As of January 10, 2007, 110,200 options to purchase Common Stock were
outstanding under the Company’s Employee and Outside Director Stock Option
Plans. The Company’s 1997 Plan has approximately 320,000 shares available to
grant and the Plan expires in 2007. The Company does plan to create a new
Employee and Outside Director Stock Option Plan.


Warrants


324,067 shares of Common Stock are reserved for issuance upon the exercise of
warrants (all are subject to Registration Rights Agreements) as follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




Warrant Holders:
 
Granted:
   
Remaining:
   
Exercise Price:
 
Early Adopter Warrants as part of the Senior Reorganization Notes
    201,115       201,115     $ 2.00  
Former Series D-1 Preferred Stock Purchasers
    41,581       22,931     $ 7.00  
Former Series D-2 Preferred Stock Purchasers
    24,157       10,914     $ 20.00  
Former Financing Warrants
    55,3671       28,095     $ 40.00  
Purchasers in January 2002 Private Placement
    4,764       2,131     $ 60.00  
Purchasers in October 2003 Private Placement
    474       445     $ 45.00  
Purchasers in January 2004 Private Placement
    33,692       13,838     $ 37.00  
Convertible notes
    18,750       18,750     $ 8.00  
Convertible notes
    20,000       20,000     $ 10.00  
Convertible notes
    901       901     $ 17.00  
Convertible notes
    7,893       1,875     $ 32.00  
Former Series C Preferred Stock Purchasers.
    11,461       3,072     $ 38.00  

 
Rights to Subscribe


None


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.25
 
Registration Rights Agreements


Registration Rights Agreement with Existing Preferred Stockholders.


The Company has entered into an amended registration rights agreements to
provide for the registration of the shares underlying the Series A1 Preferred
Stock. Such agreement will also provide for the registration of the shares
underlying warrants or shares of common stock issued in the future pursuant to
the terms of the respective certificates of designation.




Registration Rights Agreement with Participants in the January 2002 Private
Placement of Common Stock and Warrants.


The shares of common stock and the shares issuable upon exercise of the related
warrants are subject to a Registration Rights Agreement and are currently
registered.  Such shares were issued in the Company’s January 2002 private
placement of common stock and warrants.


Registration Rights Agreement with Participants in the October 2003 Private
Placement of Common Stock and Warrants.


The shares of common stock and the shares issuable upon exercise of the related
warrants are subject to a Registration Rights Agreement and are currently
registered.  Such shares were issued in the Company’s October 2003 private
placement of common stock and warrants.


Registration Rights Agreement with Participants in the January 2004 Private
Placement of Common Stock and Warrants.


The shares of common stock and the shares issuable upon exercise of the related
warrants are subject to a Registration Rights Agreement and are currently
registered.  Such shares were issued in the Company’s January 2004 private
placement of common stock and warrants.


Registration Rights Agreement with MLBC.


On January 3, 2002, the Company entered into a registration rights agreement
with MLBC, Inc. (“MLBC”), an affiliate of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”).  This agreement grants registration rights to
MLBC with respect to 1,250 shares of Common Stock of the Company ( as adjusted
for the reverse stock split) and replaces the previous registration rights
agreement with Merrill Lynch for 1,000 shares of Common Stock of the
Company.  The Company complied with Merrill Lynch's demand to register the
original 1,000 shares upon effectiveness of its Form S-3 registration statement,
Reg. No. 333-61494 , effective as of June 14, 2001 and as amended by
Post-Effective Amendment No. 1, filed October 18, 2001 (subsequently
withdrawn).  MLBC subsequently requested that it not be included on an updated
registration statement and withdrew its request to be included.  Accordingly,
MLBC still retains “piggy-back” and demand rights with respect to a total of
1,229 shares of Common Stock.  The additional 21 shares of Common Stock were
distributed by MLBC and have been registered for resale in the names of the
transferees.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




Registration Rights Agreement as Part of the Note and Warrant Offering.


In August 2004, the Company entered into a registration rights agreement with
the holders of the Senior Reorganization Note and Warrant Offering. The
conversion of the Notes into Senior Debt and Warrants was contingent and
dependent upon the Company’s shareholders approving the merger and
reorganization (“Recapitalization”) of the Company which was completed on
November 16, 2006.
 
 Registration Rights Agreement as Part of the Convertible Bridge Notes.
 
As part of the Term Sheet for Convertible Bridge Note financing, the Company
entered into a registration rights agreement with the holders of Convertible
Bridge Notes within 90 days after consummation of the recapitalization.


Registration Rights Agreement with Liraz Systems, Ltd.


On November 30, 2006, the Company entered into a registration rights agreement
with Liraz Systems, Ltd. (“Liraz”) pursuant to a guaranty agreement between
Liraz and Bank Hapoalim B.M.  This agreement grants registration rights to Liraz
with respect to certain shares of Common Stock of the Company and a warrant to
purchase 3,600,000 shares of the Company’s Common Stock issued as part of the
guaranty extension agreement of the Company’s bank note to Bank Hapoalim NY.
 
Schedule 2.1 (f) Consents
 
None
 
Schedule 2.1 (g) Litigation


Various lawsuits and claims have been brought against us in the normal course of
our business. In January 2003, an action was brought against us in the Circuit
Court of Loudon County, Virginia, for a breach of a real estate lease. The case
was settled in August 2003. Under the terms of the settlement agreement, we
agreed to assign a note receivable with recourse equal to the unpaid portion of
the note should the note obligor default on future payments. The unpaid balance
of the note was $545,000, of which the current unpaid principal portion is
approximately $216,000 and it matures in December 2007.  We assessed the
probability of liability under the recourse provisions using a weighted
probability cash flow analysis and have recognized a long-term liability in the
amount of $131,000.


In October 2003, we were served with a summons and complaint in Superior Court
of North Carolina regarding unpaid invoices for services rendered by one of our
subcontractors.  The amount in dispute was approximately $200,000 and is
included in accounts payable. Subsequent to March 31, 2004, we settled this
litigation.  Under the terms of the settlement agreement, we agreed to pay a
total of $189,000 plus interest over a 19-month period ending November 15, 2005.
The Company is in the process of negotiating a series of payments for the
remaining liability of approximately $80,000.


In March 2004, we were served with a summons and complaint in Superior Court of
North Carolina regarding a security deposit for a sublease in Virginia. The
amount in dispute is approximately $247,000.  In October 2004, we reached a
settlement agreement wherein we agreed to pay $160,000 over a 36-month period
ending October 2007.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




In August  2004, we were notified that we were in default under an existing
lease agreement for office facilities in Princeton, New Jersey. The amount of
the default is approximately $65,000. Under the terms of the lease agreement, we
may be liable for future rents should the space remain vacant. We have reached a
settlement agreement with the landlord which calls for a total payment of
$200,000 and is included in accounts payable, over a 31-month period ending
October 2007.


In April 2005, we were notified that Critical Mass Mail, Inc. had filed a claim
against us for failure to pay certain liabilities under an Asset Purchase
Agreement dated January 9, 2004. We in turn filed that Critical Mass Mail, Inc.
failed to deliver certain assets and other documents under the same Asset
purchase agreement. We had already reserved the potential liability under the
Agreement as part of the asset purchase accounting. On March 1, 2006, Critical
Mass Mail amended their complaint and is seeking damages of approximately
$600,000 for our failure to timely register the underlying securities issued in
the Asset Purchase. In December 2006 we settled this litigation. Under the terms
of the settlement agreement, the Company agreed to pay the sum of $45,000 in
monthly installments over nine consecutive months beginning on December 1, 2006
and to issue Critical Mass Mail, Inc. $50,000 value of common shares of Cicero,
Inc, based on the trailing three day average price for Cicero common stock after
such stock initially trades on the OTC Bulletin Board.


Under the indemnification clause of the Company’s standard reseller agreements
and software license agreements, the Company agrees to defend the
reseller/licensee against third party claims asserting infringement by the
Company’s products of certain intellectual property rights, which may include
patents, copyrights, trademarks or trade secrets, and to pay any judgments
entered on such claims against the reseller/licensee.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




EXHIBIT B


REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 26,
2007, is entered into by and between CICERO, INC., a Delaware corporation (the
“Company”), and  _____________________________  (the “Purchaser”).


W I T N E S S E T H:


This Agreement is made pursuant to that certain Purchase Agreement, dated as of
the date hereof, by and between the Company and the Purchaser (the “Purchase
Agreement”), and pursuant to that certain Commitment Agreement, dated as of the
date hereof, by and between the Company and the Purchaser (the “Commitment
Agreement”)
.
The Company and the Purchaser hereby agree as follows:


1.           Definitions.  Unless otherwise defined herein, terms defined in the
Purchase Agreement and the Commitment Agreement are used herein as therein
defined, and the following shall have (unless otherwise provided elsewhere in
this Agreement) the following respective meanings (such meanings being equally
applicable to both the singular and plural form of the terms defined):


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “affiliated,” “controlling” and “controlled” have meanings correlative to
the foregoing.


“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.


“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.


“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.


“Holder or Holders” means the holder or holders, as the case may be, from time
to time of the Registrable Securities.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor corporation thereto.


“Registrable Securities” shall mean the shares of Common Stock issuable upon
conversion of the Convertible Bridge Notes and the purchase of common stock.


2.           Registration.  As soon as practicable following the Closing Date
and within ninety (90) days of the such date, the Company shall prepare and file
with the Commission a Registration Statement (the “Registration Statement”)
which shall cover all of the Registrable Securities.  The Registration Statement
shall be on Form S-1 or any successor form.  The Company shall use its best
efforts to cause the Registration Statement to be declared effective under the
Securities Act within one hundred eighty (180) days of the Closing Date.


3.           Registration Procedures.  Subject to the provisions of Section 2,
the Company will:


(a)           prepare and file with the Commission a Registration Statement with
respect to such securities and use its best efforts to cause such Registration
Statement to become and remain effective for a period of time required for the
disposition of such securities by the Holder thereof, but not to exceed two (2)
years;


(b)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all securities covered by such Registration Statement until
the earlier of such time as all of such securities have been disposed of in a
public offering or the expiration of two (2) years;


(c)           furnish to each Holder such number of copies of a summary
prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such Holder may reasonably request;


(d)           use its best efforts to register or qualify the securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions within the United States as each Holder shall reasonably
request to the extent such registration or qualification is required in such
jurisdictions (provided, however, that the Company shall not be obligated to
qualify as a foreign corporation to do business under the laws of any
jurisdiction in which it is not then qualified or to file any general consent to
service of process), and do such other reasonable acts and things as may be
required of it to enable such Holder to consummate the disposition in such
jurisdiction of the securities covered by such Registration Statement;

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




 
(e)           furnish, at the request of any Holder during registration of
Registrable Securities pursuant to Section 2, on the date that such shares of
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration or, if such Registrable Securities are not being sold through
underwriters, on the date that the Registration Statement with respect to such
shares of Registrable Securities becomes effective, (1) an opinion, dated as of
such date, of the independent counsel representing the Company for the purposes
of such registration, addressed to the underwriters, if any, and if such
Registrable Securities are not being sold through underwriters, then to the
Holder making such request, in customary form and covering matters of the type
customarily covered in such legal opinions; and (2) a comfort letter dated such
date, from the independent certified public accountants of the Company,
addressed to the underwriters, if any, and if such Registrable Securities are
not being sold through underwriters, then to the Holder making such request and,
if such accountants refuse to deliver such letter to such Holder, then to the
Company, in a customary form and covering matters of the type customarily
covered by such comfort letters and as the underwriters or such Holder shall
reasonably request;


(f)           enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities;


(g)           notify each Holder as promptly as practicable upon the occurrence
of any event as a result of which the prospectus included in a Registration
Statement, as then in effect, contains an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and as promptly as possible, prepare, file and furnish to such Holder
a reasonable number of copies of a supplement or an amendment to such prospectus
as may be necessary so that such prospectus does not contain an untrue statement
of material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;


(h)           provide each Holder and its representatives the opportunity to
conduct reasonable inquiry of the Company’s financial and other records during
normal business hours and make available its officers, directors and employees
for questions regarding information which such Holder may reasonably request in
order to conduct any due diligence; and


(i)           otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make available to the Holders, as soon as
reasonably practicable, but not later than eighteen (18) months after the
effective date of the Registration Statement, an earnings statement covering the
period of at least twelve (12) months beginning with the first full month after
the effective date of such Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act.


4.           Expenses.  All expenses incident to the Company’s compliance with
the terms of this Agreement, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, expenses of any special audits incident to or required by any such
registration and expenses of complying with the securities or blue sky laws of
any jurisdiction pursuant to Section 3(d), shall be paid by the Company, except
that:


(a)           all such expenses in connection with any amendment or supplement
to the Registration Statement or prospectus filed more than two (2) years after
the effective date of such Registration Statement because any Holder has not
effected the disposition of the securities requested to be registered shall be
paid by such Holder;

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




 
(b)           the Company shall not be liable for any fees, discounts or
commissions to any underwriter or any fees or disbursements of counsel for any
underwriter in respect of the securities sold by such Holder; and


(c)           any incremental expenses incurred by the Company as a result of
the inclusion of a Holder’s Registrable Securities in an underwritten offering
where the Holder or any of its Affiliates is an underwriter of the Registrable
Securities which inclusion of such Holder’s Registrable Securities requires a
“qualified independent underwriter” under the applicable rules of the NASD shall
be paid by such Holder.


5.           Indemnification and Contribution.  (a)  In the event of any
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Company shall indemnify and hold harmless the Holder of such
Registrable Securities, such Holder’s directors and officers, and each other
person (including each underwriter) who participated in the offering of such
Registrable Securities and each other person, if any, who controls such Holder
or such participating person within the meaning of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, to which such
Holder or any such director or officer or participating person or controlling
person may become subject under the Securities Act or any other statute or at
common law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon (i) any alleged untrue
statement of any material fact contained, on the effective date thereof, in any
Registration Statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such Holder or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Holder or such director, officer
or participating person or controlling person in connection with investigating
or defending any such loss, claim, damage, liability or action.  Notwithstanding
anything to the contrary set forth in this Section 5(a), the Company shall not
be liable to indemnify any person in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon (1) any actual
or alleged untrue statement or actual or alleged omission either (x) made in
such Registration Statement, preliminary prospectus, prospectus or amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Holder specifically for use therein or so furnished for
such purposes by any underwriter or (y) that had been corrected in a preliminary
prospectus, prospectus supplement or amendment which had been furnished to such
Holder prior to any distribution of the document alleged to contain the untrue
statement or omission to offerees or purchasers, (2) any offer or sale of
Registrable Securities after receipt by such Holder of a Standstill Notice under
Section 3(g) and prior to the delivery of the prospectus supplement or amendment
contemplated by Section 3(g), or (3) the Holder’s failure to comply with the
prospectus delivery requirements under the Securities Act or failure to
distribute its Registrable Securities in a manner consistent with its intended
plan of distribution as provided to the Company and disclosed in the
Registration Statement.  Notwithstanding the foregoing, the Company shall not be
required to indemnify any person for amounts paid in settlement of any claim
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or such
director, officer or participating person or controlling person, and shall
survive the transfer of such securities by such Holder.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




 
(b)           Each Holder, by acceptance hereof, agrees to indemnify and hold
harmless the Company, its directors and officers and each person who
participated in such offering and each other person, if any, who controls the
Company within the meaning of the Securities Act against any losses, claims,
damages or liabilities, joint or several, to which the Company or any such
director or officer or any such person may become subject under the Securities
Act or any other statute or at common law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) information in writing provided to the Company by the Holder
specifically for use in the following documents and contained, on the effective
date thereof, in any Registration Statement under which securities were
registered under the Securities Act at the request of the Holder, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, (ii) Holder’s offer or sale of Registrable Securities
after receipt by such Holder of a Standstill Notice under Section 3(g) and prior
to the delivery of the prospectus supplement or amendment contemplated by
Section 3(g), (iii) Holder’s failure to comply with the prospectus delivery
requirements under the Securities Act or failure to distribute its Registrable
Securities in a manner consistent with its intended plan of distribution as
provided to the Company and disclosed in the Registration Statement, (iv)
Holder’s failure to comply with Regulation M under the Exchange Act, or (v)
Holder’s failure to comply with any rules and regulations applicable because the
Holder is, or is an Affiliate of, a registered broker-dealer.  Notwithstanding
the provisions of this paragraph (b) or paragraph (c) below, no Holder shall be
required to indemnify any person pursuant to this Section 5 or to contribute
pursuant to paragraph (c) below in an amount in excess of the amount of the
aggregate net proceeds received by such Holder in connection with any such
registration under the Securities Act.


(c)           If the indemnification provided for in this Section 5 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


6.            Certain Limitations on Registration Rights.  Notwithstanding the
other provisions of this Agreement:


(a)           the Company shall not be obligated to register the Registrable
Securities of Holders if, in the opinion of counsel to the Company reasonably
satisfactory to the Holder and its counsel (or, if the Holder has engaged an
investment banking firm, to such investment banking firm and its counsel), the
sale or other disposition of such Holder’s Registrable Securities, in the manner
proposed by such Holder (or by such investment banking firm), may be effected
without registering such Registrable Securities under the Securities Act;


(b)           the Company shall not be obligated to register the Registrable
Securities of any Holder pursuant to Section 2 if the Company has had a
registration statement, under which the Holder had a right to have its
Registrable Securities included pursuant to Section 2, declared effective within
one hundred and twenty (120) days prior to the date of the request pursuant to
Section 2; and


(c)           the Company shall have the right to delay the filing or
effectiveness of the registration statement required pursuant to Section 2
hereof during one or more periods aggregating not more than forty five (45) days
in any twelve-month period in the event that (i) the Company would, in
accordance with the advice of its counsel, be required to disclose in the
prospectus information not otherwise then required by law to be publicly
disclosed and (ii) in the judgment of the Company’s Board of Directors, there is
a reasonable likelihood that such disclosure would materially and adversely
affect any existing or prospective material business situation, transaction or
negotiation or otherwise materially and adversely affect the Company.


7.           Selection of Managing Underwriters.  The managing underwriter or
underwriters for any offering of Registrable Securities to be registered
pursuant to Section 2 shall be selected by the Holders of a majority of the
shares being so registered and shall be reasonably acceptable to the Company.


8.           Holder Agreements.  (a)  No Holder may participate in an
underwritten offering provided for hereunder unless such Holder (i) agrees to
sell the Holder’s Registrable Securities on the basis provided in the
underwriting arrangements contemplated for such offering as reasonably requested
by the managing underwriter, (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements as
reasonably requested by the managing underwriter, and (iii) agrees to bear the
Holder’s pro rata portion of all underwriting discounts and commissions.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




 
(b)           Each Holder agrees to comply with Regulation M under the Exchange
Act in connection with its offer and sale of Registrable Securities.


(c)           Each Holder agrees that it will not sell any Registrable
Securities registered under the Securities Act pursuant to the terms of this
Agreement until a Registration Statement (and any associated post-effective
amendment) relating thereto has been declared effective and the Holder has been
provided copies of the related prospectus, as amended or supplemented to date.


(d)           Each Holder agrees to comply with the prospectus delivery
requirements of the Securities Act as applicable in connection with the sale of
Registrable Securities registered under the Securities Act pursuant to a
Registration Statement.


(e)           Each Holder agrees that upon receipt of a Standstill Notice
pursuant to Section 3(g), the Holder shall immediately discontinue offers and
sales of Registrable Securities registered under the Securities Act pursuant to
any Registration Statements covering such Registrable Securities until such
Holder receives copies of the supplemented or amended prospectus contemplated by
Section 3(g) or notice from the Company that no such supplement or amendment is
required.


9.           Miscellaneous.


(a)           No Inconsistent Agreements.  The Company will not hereafter enter
into any agreement with respect to its securities which conflicts with the
rights granted to the Holders in this Agreement.


(b)           Remedies.  Each Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.  In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall be entitled to recover reasonable
attorneys’ fees in addition to any other available remedy.


(c)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departure from the provisions hereof may not be given
unless the Company has obtained the written consent of the Holder.


(d)           Notice Generally.  Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall be sufficiently given or made if in
writing and either delivered in person with receipt acknowledged or sent by
registered or certified mail, return receipt requested, postage prepaid, or by
telecopy and confirmed by telecopy answerback, addressed as follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




If to the Company:               Cicero, Inc.
8000 Regency Parkway, Suite 542
Cary, North Carolina 27518
Attn:   John P. Broderick


With a Copy to:                    Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue
New York, New York 10022
Attn:   Lawrence Bell, Esq.


If to the Holders:                 To the address set forth on the counterpart
signature page of such Purchaser or at such other address as may be substituted
by notice given as herein provided.  The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.  Every
notice, demand, request, consent, approval, declaration, delivery or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered, with receipt acknowledged, telecopied and
confirmed by telecopy answerback or three (3) Business Days after the same shall
have been deposited in the United States mail.


(e)           Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 under the Securities Act (“Rule 144”) and any other rule or
regulation of the Commission that may at any time permit the Holder to sell
securities of the Company to the public without registration, the Company agrees
that it will:


(i)          make and keep public information available, as those terms are
understood and defined in Rule 144;


(ii)         file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and


(iii)          furnish to a Holder, so long as such Holder owns any Registrable
Securities, forthwith upon request (A) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (B) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (C) such other information as may be reasonably requested in
availing such Holder of any rule or regulation of the Commission which permits
the selling of any such securities without registration.


(f)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto
including any person to whom Registrable Securities are transferred.


(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




 
(h)           Governing Law; Jurisdiction.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws provisions thereof.  Service of
process on the parties in any action arising out of or relating to this
Agreement shall be effective if mailed to the parties in accordance with Section
9(d) hereof.  The parties hereto waive all right to trial by jury in any action
or proceeding to enforce or defend any rights hereunder.


(i)           Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


(j)           Entire Agreement.  This Agreement, together with the License
Agreement and the Subscription Agreement, represents the complete agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.


(k)           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.




[SIGNATURE PAGES ATTACHED HERETO]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit 10.25




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
CICERO, INC.
             
By:
     
John P. Broderick,
   
Chief Executive and Financial Officer
             
PURCHASER:
             
By:
   
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------